On Motion to Dismiss Appeal.
.The opinion of the court was delivered by
Watkins, J.
This is a suit by the railroad company to restrain^ by injunction, the parochial authorities of Rapides parish from inter*945fering -with its roadbed, track and right of way, which form part of its property and franchises, by crossing and traversing same by a public road or thoroughfare to its great inconvenience and in violation of its rights and against its expressed wishes.
Its declaration is that there is at present, and has for a great while existed, an adequate and sufficient public thoroughfare, in use by the public, which runs parallel with its roadbed and track, at the point designated, and that no other is necessary for any purpose. That on account of said highway having been permitted to fall into a bad condition and to become unsuited for a public thoroughfare, through the failure of the parochial authorities to keep it in repair, the defendants have conceived the idea, and undertaken to carry same into effect, of so changing the route of said public road as to make it traverse or cross its track at two different points,- in close proximity to each other, and that same are unnecessary, will be expensive to the company and an impediment to the free use of its tracks, and will increase the chances of accidents and consequent injuries to the passers by the thoroughfare.
After answer filed and trial, there was a judgment rendered in favor of defendants, and the plaintiff has appealed.
Notwithstanding great elaboration of detail, there is no moneyed demand in the way of damages, either present or prospective, contained in either of plaintiff’s petitions, and no property right of any kind for which a judgment is requested. The suit presents a controversy as to the right of the defendant, in reconstructing and changing the route of a public road, to pass same over its right of way. In the nature of things, the value to the plaintiff, of this right of servitude of way, is of inconsiderable value in dollars and cents.
It is apparent that a judgment of this court, in favor of either plaintiff or the defendant, would not involve anything or right of the value of two thousand dollars; and it is therefore evident that this court has no jurisdictionVaficme materias of the matter in dispute, and, consequently, plaintiff’s appeal is dismissed.